Citation Nr: 0931082	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  09-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether payment to the Veteran of $8,477.47 for training at 
the Culinary Institute of America for the period of 22 
January to 5 September 2008 was proper under Montgomery GI 
Bill (MGIB) educational assistance rules. 




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from September 1986 
until his retirement in May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination issued by the 
Department of Veterans Affairs (VA) Regional Office Education 
Office (RO) in Muskogee, Oklahoma.  The case is not ready for 
appellate review but must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

This appeal involves a dispute over the amount of VA 
educational assistance benefits payable to the Veteran with 
respect to his approved participation in an MGIB course of 
training.  The RO has explained that benefits are payable in 
accordance with governing rules and regulations, and the 
Veteran claims that all unpaid expenses associated with his 
training should be born by VA.  

In his May 2009 VA Form 9, Substantive Appeal (Block 8C), the 
Veteran requested a hearing before a Veteran's Law Judge at 
his local RO.  However, the RO certified the appeal and 
forwarded the claims folder to the Board without first 
scheduling such hearing.  

Under the applicable regulation, a hearing on appeal will be 
granted if a veteran expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2008).  A Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
requested hearing. 38 C.F.R. § 20.904(a)(3) (2008)  To ensure 
fundamental due process, the case must be remanded to 
schedule the requested hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 19.75, 19.76, 20.700, 20.704, 20.904 
(2008).



Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for and 
notified of a personal hearing before a 
Veteran's Law Judge at the RO.  A copy of 
the notice to the Veteran must be placed 
in the record, mindful of the 30-day 
advance notice required at 38 C.F.R. 
§ 19.76.  After completion of the hearing, 
the appeal should be returned to the Board 
for further consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

